Exhibit 10.22L

 

LOGO [g276253g45q68.jpg]

 

James C. Cournoyer

Assistant Treasurer

   40 Westminster St.


Providence, RI 02903

Tel: (401) 457-4417

Fax: (401) 457-3533

jcournoyer@textron.com

December 29, 2011

Goldman Sachs & Co

200 West Street

New York, NY 10282

Re: Amendment to Base Warrant Transaction

Reference is made to the transaction (the “Base Warrant Transaction”) entered
into between Goldman, Sachs & Co. (“Bank”) and Textron Inc. (“Company”),
pursuant to a letter agreement dated April 29, 2009, entitled Issuer Warrant
Transaction, as amended by the Warrant Amendment and Termination Agreement
between Bank and Company dated October 25, 2011 (the “Warrant Amendment and
Termination Agreement” and such letter agreement, as amended, reformed or
modified prior to the date hereof, the “Base Warrant Confirmation”). This letter
shall notify Bank that Company wishes to modify the number of Shares subject to
the Base Warrant Confirmation. Capitalized terms used herein but not defined
shall have the meaning set forth in the Base Warrant Confirmation.

 

  1. Effective as of the date hereof, the Base Warrant Confirmation shall be
amended as follows:

 

  (A) The definition of “Number of Warrants” in Section 2 of the Base Warrant
Confirmation is amended by replacing “11,566,442” with “8,228,765”.

 

  (B) Schedule A to the Base Warrant Confirmation, setting forth the Daily
Number of Warrants for each Expiration Date, is replaced in its entirety by
Schedule A attached hereto.

 

  2. Except as expressly amended hereby, all the terms and provisions of the
Base Warrant Confirmation shall remain and continue in full force and effect and
are hereby confirmed in all respects, and the representations, warranties and
agreements in Section 4 of the Warrant Amendment and Termination Agreement are
deemed to be repeated mutatis mutandis by the applicable party with respect to
this letter and the Base Warrant Transaction and Base Warrant Confirmation, as
amended hereby, as of the date hereof.



--------------------------------------------------------------------------------

  3. The provisions of this letter agreement shall be governed by New York law
(without reference to choice of law doctrine to the extent inconsistent with
choice of New York law).

Please indicate your agreement to the forgoing by signing below.

If you have any questions, please do not hesitate to call.

 

Very truly yours, /s/ James C. Cournoyer James C. Cournoyer Assistant Treasurer

 

Agreed and Accepted By: GOLDMAN, SACHS & CO. By:   /s/Daniel Kopper Name:  
Daniel Kopper Title:   Vice President



--------------------------------------------------------------------------------

Schedule A

For each Expiration Date, the Daily Number of Warrants is set forth below.

 

Expiration Date

   Daily Number of
Warrants       

February 22, 2013

     182,861      

February 25, 2013

     182,861      

February 26, 2013

     182,861      

February 27, 2013

     182,861      

February 28, 2013

     182,861      

March 1, 2013

     182,861      

March 4, 2013

     182,861      

March 5, 2013

     182,861      

March 6, 2013

     182,861      

March 7, 2013

     182,861      

March 8, 2013

     182,861      

March 11, 2013

     182,861      

March 12, 2013

     182,861      

March 13, 2013

     182,861      

March 14, 2013

     182,861      

March 15, 2013

     182,861      

March 18, 2013

     182,861      

March 19, 2013

     182,861      

March 20, 2013

     182,861      

March 21, 2013

     182,861      

March 22, 2013

     182,861      

March 25, 2013

     182,861      

March 26, 2013

     182,861      

March 27, 2013

     182,861      

March 28, 2013

     182,861      

April 1, 2013

     182,862      

April 2, 2013

     182,862      

April 3, 2013

     182,862      

April 4, 2013

     182,862      

April 5, 2013

     182,862      

April 8, 2013

     182,862      

April 9, 2013

     182,862      

April 10, 2013

     182,862      

April 11, 2013

     182,862      

April 12, 2013

     182,862      

April 15, 2013

     182,862      

April 16, 2013

     182,862      

April 17, 2013

     182,862      

April 18, 2013

     182,862      

April 19, 2013

     182,862      

April 22, 2013

     182,862      

April 23, 2013

     182,862      

April 24, 2013

     182,862      

April 25, 2013

     182,862      

April 26, 2013

     182,862      